1059 -13
                          ELECTRONIC RECORD



COA#        14-12-00775-CR                    OFFENSE:         Aggravated Assault

            John Woods v The State of
STYLE:      Texas                             COUNTY:          Harris


COA DISPOSITION:      Affirmed as Modified    TRIAL COURT:     228th District Court


DATE: 07/30/2013                Publish: No   TC CASE #:       1331540




                             IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD

STYLE:                                             CCA#:


         5 fa te?S               Petition          CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

    cl ^\rr/et/ ft fcm^rtt/te/                     JUDGE:

DATE< ~4*rll           )&     2J2/4                SIGNED:                            PC:

JUDGE:         P<Z-                                PUBLISH:                           DNP:




                                                                                       MOTION FOR

                                              REHEARING IN CCA IS:

                                               JUDGE:




                                                            {OSf'IS